DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP 07-194540; reference made to human translation; of record) in view of Dave et al. (US 2019/0313904 - Dave).



	As to claim 1, Koyama teaches an optometry apparatus for measuring optical characteristics of a subject (Koyama Figs. 1-20), comprising an optometry unit configured to have an optical member located in front of the subject eye and to change optical characteristics of a target light flux with the optical member (Koyama Fig. 1 - 15, 17, 18; para. [0022], [0023], [0055]), the optometry unit comprising an optical member comprising a lens for a left eye of the subject and an optical member comprising a lens for a right eye of the subject (Koyama Fig. 3 - 18a, 18b; para. [0024]), a measurement optical system the includes a light projecting optical system having a measurement light source which emits measurement light and applying the measurement light emitted from the measurement light source to a fundus of the subject through the optometry unit (Koyama Fig. 1 - 16; para. [0026], [0039]), and a light receiving optical system in which a detector receives reflected light of the measurement light reflected to the fundus of the subject through the optometry unit, and objectively measures the optical characteristics of the subject eye (Koyama Fig. 1 - 16; para. [0022], [0026]), and the subjective optometry apparatus projects the target light flux on the subject eye through the optometry unit to subjectively measure the optical characteristics of the subject’s eye (Koyama Fig. 1 - 17, 31; para. [0025], [0042]), the optometry apparatus further comprising a projection optical system that has a visual target presenting portion configured to emit the target light flux (Koyama Fig. 1 - 17, 31; para. [0025], [0042]), and that projects the target light flux emitted from the visual target presenting portion towards the subject’s eye (Koyama Fig. 1 - 17, 31; para. [0025], [0042]), a housing the accommodates the projection optical system (Koyama Fig. 1 - 4), wherein the optometry unit is located outside the housing (Koyama Fig. 1 - 18), and changes the optical characteristics of the target light flux emitted from the visual target presenting portion with using the optical member (Koyama Fig. 1 - 18; para. [0022], [0023], [0055]).
	Koyama does not specify an optical axis of the measurement system is set to be off-axis from an optical axis of the optical member in the optometry unit.
	However, such arrangement is merely a rearrangement of parts within Koyama, specifically rearranging subjective projection system (31, 17) to be straight-on and objective (measurement) system (16) being vertical such that the objective system (16) is “off-axis” from the optical member (lens) of optometry unit (18).
	As taught by Dave, such off-axis arrangement of objective measurement system is well known in the art as a configuration to perform both subjective and objective optometry (Dave Fig. 2 - 252, 116, 205; para. [0077], [0091], [0067] - subjective system target (252) being straight-on with optometry member (205) axis of optometry unit, while objective system (116), being “off-axis” to axis (242) of optical member (205) of optometry unit).
	It would have been obvious to one of ordinary skill in the art at the time of invention to rearrange subjective and objective sources, since it has been held that a mere rearrangement of elements without modification of the operation of the device only involves routine skill in the art.  In re Japikse 86 USPQ 70 (CCPA 1950).  As taught by Dave, such arrangement is well known in the art for providing both subjective and objective refraction in a portable device (Dave Fig. 2; para. [0003]).
	As to claim 2, Koyama in view of Dave teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dave further teaches at least any one of an optical axis of the light projecting optical system and an optical axis of the light receiving optical system in the measurement optical system is set to be off-axis from the optical member in the optometry unit in order that the optical axis of the measurement optical system is set to be off-axis from the optical axis of the optical member in the optometry unit (Dave Fig. 2 - 116, 236a, 236b, 205; para. [0081], [0087]).
	As to claim 3, Koyama in view of Dave teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Dave further teaches an optical axis of the measurement light source in the light projecting optical system is set to be off-axis from the optical axis of the optical member in the optometry unit in order that the optical axis of the light projecting optical system is set to be off-axis from the optical axis of the optical member in optometry unit (Dave Fig. 2 - 238, 205).
	As to claim 4, Koyama in view of Dave teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Dave further teaches the light projecting optical system has an objective optical system applying the measurement light emitted from the measurement light source to the fundus of the subject eye through the optometry unit (Dave Fig. 2 - 110, 210, 205, 207), and applies the measurement light to the fundus of the subject eye through the optometry unit (Dave Fig. 2 - 207), and an optical axis of the objective optical system is set to be off-axis from the optical axis of the optical member in the optometry unit in order that the optical axis of the light projecting optical system is set to be off-axis from the optical axis of the optical member in the optometry unit (Dave Fig. 2 - axis of objective system (210, 110), being off-axis from optical member (205) at (210, 226b)).
	As to claim 5, Koyama in view of Dave teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Dave further teaches the optical axis of the light projecting optical system is inclined from the optical axis of the optical member in the optometry unit in order that the optical axis of the light projecting optical system is set to be off-axis from the optical axis of the optical member in the optometry unit (Dave Fig. 2 - 238, 205).
	As to claim 6, Koyama in view of Dave teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Dave further teaches wherein the optical axis of the light projecting optical system is eccentric from the optical axis of the optometry unit in order that the optical axis of the light projecting optical system is set to be off-axis from the optical axis of the optometry unit (Dave Fig. 2 - 238, 240, 242; para. [0092] - can be shifted or collinear).
	As to claim 7, Koyama in view of Dave teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dave further teaches wherein the optical axis of the optical member in the optometry unit is coaxial with a visual axis that is set for the subject eye to view the target light flux projected on the subject eye in a frontal direction (Dave Fig. 2 - 242, 207, 205), and the measurement optical system is located in order that the optical axis of the measurement optical system is off-axis from the optical member in the optometry unit (Dave Fig. 2 - 116, 238, 205).
	As to claim 10, Koyama in view of Dave teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Koyama/Dave further teach the light projecting optical system is located between the optometry unit and the housing (Koyama Fig. 1 - 31, 4, 18; Dave Fig. 2 - 238, 205, 202).
	As to claim 11, Koyama in view of Dave teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Koyama/Dave further teaches the light projecting optical system is located inside the housing (Koyama Fig. 1 - 31; Dave Fig. 2 - 238).
	As to claim 12, Koyama in view of Dave teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Koyama further teaches a holding unit configured to hold the optometry unit, wherein the holding unit integrally links the housing and the optometry unit with each other (Koyama Fig. 2 - 19; Fig. 3 - 19, 4).
	As to claim 13, Koyama in view of Dave teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dave further teaches a corrective unit configured to correct the optical characteristics of the subject eye measured by the measurement optical system, based on a change amount of the optical characteristics of the target light flux which is changed by the optical member (Dave Fig. 2 - 220, 232a, 232b; Fig. 6; para. [0019], [0053], [0054]).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanazawa et al. (US 9,848,768; US 2015/0342455) are cited as additional examples of optometry devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 6, 2022